

Exhibit 10.4


FIRST AMENDMENT
TO THE
PNM RESOURCES, INC.
2017 LONG-TERM INCENTIVE PLAN
The 2017 Long-Term Incentive Plan (the “Plan”) was adopted pursuant to the PNM
Resources, Inc. 2014 Performance Equity Plan (the “PEP”). By this instrument,
the Company desires to amend the Plan as set forth below.
1.    The definition of FFO/Debt Ratio as set forth in footnote 5 of the Plan is
hereby amended and restated in its entirety to read as follows:


5 The FFO/Debt Goal equals PNMR’s funds from operations for the fiscal year
ending December 31, 2019, divided by PNMR’s total debt outstanding (including
any long-term leases and unfunded pension plan obligations and reducing debt by
the sum of amount determined in (6) below) as of December 31, 2019 plus the
amount excluded pursuant item (6) in the definition of FFO/Debt Ratio under the
2016 Long-Term Incentive Plan, as amended) as of December 31, 2019. Funds from
operations are equal to the amount of PNMR’s net cash flow from operating
activities (as reflected on the Consolidated Statement of Cash Flows) as
reported in the Company’s Form 10-K for PNM Resources adjusted by the following
items: (1) including amounts attributable to principal payments on imputed debt
from long-term leases, (2) excluding changes in PNMR’s working capital,
including bad debt expense, (3) excluding the impacts of any consolidation
required by the Variable Interest Entities accounting rules and regulations,
(4) subtracting the amount of capitalized interest, (5) excluding any
contributions to the PNMR or TNMP qualified pension plans, and (6) excluding the
change in revenues associated with the 2017 Tax Cuts and Jobs Act based on cost
of service studies filed before regulatory bodies. The calculation is intended
to be consistent with Moody’s calculation of FFO/Debt (which Moody’s refers to
as “CFO Pre-WC/Debt”) and if Moody’s modifies its calculation methodology prior
to December 31, 2019 and communicates such changes in writing to Company
representatives or the general public prior to December 31, 2019, said changes
in Moody’s methodology in effect as of December 31, 2019 will be incorporated
into the calculation outlined above.





--------------------------------------------------------------------------------




2.    This First Amendment amends only the provisions of the Plan as noted
above, and those provisions not expressly amended shall be considered in full
force and effect. Notwithstanding the foregoing, this First Amendment shall
superseded the provisions of the Plan to the extent those provisions are
inconsistent with the provisions and intent of this First Amendment.
IN WITNESS WHEREOF, the Company has caused this First Amendment to be executed
by its duly authorized representative on this 27th day of February, 2019.


PNM RESOURCES, INC.






By:
/s/ Patrick V. Apodaca

Patrick V. Apodaca
Its: Senior Vice President, General Counsel






2